Exhibit 99.(j)(1) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm We consent to the references to our firm under the captions “Financial Highlights” in the Prospectus and “Auditors and Financial Statements” in the Statement of Additional Information, and to the incorporation by reference in this Registration Statement (Form N-1A) (Post-Effective Amendment No. 54 to File No. 333-59762, Amendment No. 57 to File No. 811-03493) of our report dated February 18, 2010 on the financial statements and financial highlights included in AFL-CIO Housing Investment Trust’s 2009 Certified Shareholder Report filed with the Securities and Exchange Commission. /s/Ernst & Young LLP McLean, Virginia April 28, 2010
